Citation Nr: 1618989	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  15-07 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than September 20, 2010 for the grant of service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to January 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In its decision, the RO granted service connection for ischemic heart disease and assigned an effective date of September 20, 2010.  The Veteran appealed the effective date selected by the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's ischemic heart disease arose no later than April 2005.

2.  VA did not receive the Veteran's claim for compensation benefits for a heart condition until September 2011.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 20, 2010 for service connection for ischemic heart disease have not been met. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.303, 3.307, 3.309, 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide notice and assistance to claimants. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  When VA receives a complete or substantially complete application for benefits, VA must provide notice to the claimant and his or her representative concerning the evidence and information needed to substantiate the claim.  The notice required depends on the general type of claim the Veteran has made.  See e.g. Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  For example, after receiving an ordinary application for service-connection, VA must inform the Veteran of all of the essential elements of the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

This appeal arises from the Veteran's disagreement with the disability rating assigned after the RO granted service connection for ischemic heart disease in June 2013.  Because his claim for service connection was granted, the claim is substantiated, additional notice is not required, and any prior defect in the notice is not prejudicial.  See Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003.  VA's General Counsel has determined that while VA is required to issue a statement of the case when a "downstream element" - such as disagreement with the initial assigned effective date - arises after the initial adjudication of a claim, 38 U.S.C.A. § 5103(a) does not require mailing of a separate notice concerning the information and evidence necessary to substantiate the newly raised issue.  Id.  

VA must also make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  In this case, the RO obtained copies of the Veteran's service treatment records and also post-service medical records from VA facilities.  The Veteran identified private records of treatment for a heart condition beginning in 1998.  However, the authorization he provided did not identify the address, city, state or telephone number of the hospital and omitted the treating physician's first name.  The claims file describes at least one attempt to contact the Veteran in order to clarify the identity of this physician and to determine the location of the potentially relevant records.  

Under the circumstances of this appeal, the Board finds that the failure to obtain the hospital records identified by the Veteran was harmless because there is no reasonable possibility that further assistance would establish the Veteran's eligibility for an effective date for service connection for ischemic heart disease earlier than September 20, 2010.  See 38 C.F.R. § 3.159(d) (2015).  The RO arranged for an ischemic heart disease examination in June 2013, and the examiner's report identified 1998 as the initial date of diagnosis for ischemic heart disease.  VA treatment records indicate treatment for coronary artery disease beginning in April 2005, which is also before the effective date assigned by the RO.  Accordingly, the Board finds that the Veteran had ischemic heart disease prior to September 20, 2010.  Nevertheless, 38 C.F.R. §§ 3.114, 3.400 and 3.816 control the outcome of this case and, under the terms of these regulations, the effective date assigned by the RO is appropriate unless VA received a claim for disability compensation for ischemic heart disease prior to that date.  A "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p). There is no reason to suppose that the private hospital records identified in the release submitted by the Veteran would disclose the existence of a written communication to VA requesting a determination of entitlement to a benefit.

The Board therefore finds that, under the circumstances of this case, VA satisfied its duties to notify and assist the Veteran.

Analysis

Because of his documented service in Vietnam at the relevant time, the Veteran was granted compensation benefits for ischemic heart disease on a presumptive basis.  In other words, under pertinent regulations, because of his Vietnam service, the law presumes that he was exposed to tactical herbicides and his ischemic heart disease is legally presumed to be the result of herbicide exposure in Vietnam.  See 38 C.F.R. §§ 3.307(a), 3.309(e) (2015).  Effective August 31, 2010, the list of herbicide-associated diseases in 38 C.F.R. § 3.309 was amended to include ischemic heart disease.

Ordinarily, the effective date of an award of service connection granted under a liberalizing law or administrative issue is the effective date of the liberalizing law or administrative issue, provided that the Veteran's claim is received within one year of that date.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  The RO received the Veteran's initial claim for service connection for a heart condition in September 2011.  

The Veteran does not claim to have filed a claim for VA benefits for ischemic heart disease before September 2011.  Instead, he argues that, because he was treated for heart disease at a VA facility in 2005, the effective date of his benefits should be "the first time I was treated in a VA medical facility."  In support of this argument, he cites the Nehmer class action litigation.  See Nehmer v. United States Veterans' Administration, 712 F. Supp. 1404 (N.D. Cal. 1989); Nehmer v. U.S. Dept of Veterans Affairs, 494 F.3d 846 (C.A. 9 2007).  

One result of the Nehmer class-action litigation is that VA was required to readjudicate the previously denied claims of certain veterans who may be eligible to receive retroactive payments based on changes in the law.  There is a special effective date regulation, 38 C.F.R. § 3.816, which applies to members of the Nehmer class.  As a Vietnam Veteran with a covered herbicide disease (ischemic heart disease), the Veteran meets the regulation's definition of a Nehmer class member.  See 38 C.F.R. § 3.816(b)(1).

Under § 3.816(c)(2), if the Veteran's claim for compensation for the covered herbicide disease was received by VA between May 3, 1989 and August 31, 2010 (the effective date of the regulation establishing a presumption of service-connection for ischemic heart disease), then the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.

Although the "date the disability arose" was 1998, the Veteran did not file a claim for compensation for ischemic heart disease between May 3, 1989 and August 31, 2010.  Subsection (c)(1) of the regulation authorizes an effective date earlier than the effective date of the relevant liberalizing law in cases where VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989.  38 C.F.R. § 3.816(c)(1) cannot apply to this case, because VA did not deny compensation for any claimed disability for this Veteran between September 25, 1985 and May 3, 1989.  

38 C.F.R. § 3.816(c)(3) authorizes the day after a Nehmer class member's separation from service as the effective date if VA received a claim "referred to in paragraph (c)(1) or (c)(2) . . . within one year from the date of the class member's separation from service . . ."  The Veteran filed a claim for service connection for "stomach nerves" in January 1971, the same year he separated from service, which was denied in a rating decision dated February 1971.  Assuming for the purposes of argument that this claim included a claim for compensation benefits for ischemic heart disease, subsection (c)(3) of § 3.816 does not authorize service connection beginning in January 1971 because the relevant claim was not received within the time periods "referred to in paragraph (c)(1) or (c)(2)" - that is, between September 25, 1985 and May 3, 1989 ((c)(1)) or between May 3, 1989 and August 31, 2010 ((c)(2)).    

According to 38 C.F.R. § 3.816(c)(4), if the requirements of paragraph (c)(1) or (c)(2) of the regulation "are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400."  

Under 38 C.F.R. § 3.114, the Veteran would be entitled to a slightly earlier effective date (August 31, 2010) if he filed had filed his claim for benefits within one year from that date, i.e., before the end of August 2011.  But the Veteran did not file his claim until September 2011.  38 C.F.R. § 3.400 provides the general rule for the assignment of effective dates: "Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on original claim . . . will be the date of receipt of the claim or the date entitlement arose, whichever is later."  Since the current claim was not filed within one year after his separation from service, see 38 C.F.R. § 3.400(b), the general regulation does not authorize an effective date prior to September 2011.

The Board agrees with the Veteran that the onset of the claimed disability occurred in 1998 and that VA treatment for ischemic heart disease began in April 2005.  The Board, however, must decide this appeal based on the applicable law and regulations, and assignment of an effective date of 2005 would conflict with 38 C.F.R. § 3.816(c), which applies to members of the Nehmer class and specifically authorizes earlier effective dates for class members who filed claims within the time intervals described in subsections (c)(1) and (c)(2) of the regulation.  For other class members, like the Veteran, subsection (c)(4) of the regulation provides that the effective date be determined according to 38 C.F.R. §§ 3.114 and 3.400.  Under the facts of this case, neither provision authorizes an effective date for service connection for ischemic heart disease prior to September 20, 2010.

ORDER

Entitlement to an effective date earlier than September 20, 2010 for the grant of service connection for ischemic heart disease is denied.




____________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


